 USA vs.      JOHN ANDREW                                                 Docket No.:    SA CR 15-0080-DOC-3

ordered as the Court finds that the defendant's economic circumstances do not allow for either immediate or future
payment of the amount ordered.

        The defendant shall be held jointly and severally liable with codefendants Francis Wilde, Steven Woods, and
Bruce Haglund for the amount of restitution ordered in this judgment. The victims' recovery is limited to the amount of
their loss and the defendant's liability for restitution ceases if and when the victims receive full restitution.

       Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does
not have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18
U.S.C. § 3612(g).

         The defendant shall comply with General Order No. 01-05.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine in addition to restitution.

         Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Mark Gelazela,
is hereby committed on Counts One and Two of the First Superseding Indictment to the custody of the Bureau of Prisons
for a term of 41 months. This term consists of 41 months on each of Counts One and Two, to be served concurrently.

        Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years.
This term consists of three (3) years on each of Counts One and Two, to run concurrently under the following terms and
conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation Office, General Order 05-
                 02, and General Order 01-05, including the three special conditions delineated in General Order 01-05.

              2. During the period of community supervision, the defendant shall pay the special assessment and restitution in
                 accordance with this judgment's orders pertaining to such payment.

              3. The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business involving loan
                 programs, telemarketing activities, investment programs or any other business involving the solicitation of funds or
                 cold-calls to customers without the express approval of the Probation Officer prior to engaging in such employment.
                 Further, the defendant shall provide the Probation Officer with access to any and all business records, client lists,
                 and other records pertaining to the operation of any business owned, in whole or in part, by the defendant, as directed
                 by the Probation Officer.

              4. The defendant shall not serve as executive director, president, CEO or hold any leadership position of any business
                 without prior approval from the Probation Officer.

              5. The defendant shall cooperate in the collection of a DNA sample from the defendant.

              6. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments
                 and any anticipated or unexpected financial gains to the outstanding Court-ordered financial obligation.

              7. The defendant shall submit person and property to search and seizure at any time of the day or night by any law
                 enforcement officer with or without a warrant and with or without reasonable or probable cause.

              8. The defendant shall report to the United States Probation Office within 72 hours of his release from custody.



CR-104 (docx 10/15)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 2 of 6
 USA vs.      JOHN ANDREW                                                Docket No.:   SA CR 15-0080-DOC-3

              9. The defendant shall report in person directly to the Court within 21 days of his release from custody, at a date and
                 time to be set by the United States Probation Office, and thereafter report in person to the Court no more than eight
                 times during his first year of supervised release.

              10. The defendant shall not possess, have under his control, or have access to any firearm, explosive device, or other
                  dangerous weapon, as defined by federal, state, or local law.

       The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

         Defendant advised of right to appeal.

         The Court recommends a facility in Southern California due to close family ties.

         Defendant’s bond is exonerated upon surrender.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            October 23, 2017
            Date                                              DAVID O. CARTER, U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                              Clerk, U.S. District Court




            October 23, 2017                             By   Deborah Lewman
            Filed Date                                        Deputy Clerk




CR-104 (docx 10/15)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                           Page 3 of 6
 USA vs.      JOHN ANDREW                                                          Docket No.:       SA CR 15-0080-DOC-3


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                       STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                       While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in
 2.    the defendant shall not leave the judicial district without the written           criminal activity, and shall not associate with any person convicted
         permission of the court or probation officer;                                   of a felony unless granted permission to do so by the probation
 3.    the defendant shall report to the probation officer as directed by the            officer;
         court or probation officer and shall submit a truthful and complete     11.   the defendant shall permit a probation officer to visit him or her at
         written report within the first five days of each month;                        any time at home or elsewhere and shall permit confiscation of any
 4.    the defendant shall answer truthfully all inquiries by the probation              contraband observed in plain view by the probation officer;
         officer and follow the instructions of the probation officer;           12.   the defendant shall notify the probation officer within 72 hours of
 5.    the defendant shall support his or her dependents and meet other                  being arrested or questioned by a law enforcement officer;
         family responsibilities;                                                13.   the defendant shall not enter into any agreement to act as an informer
 6.    the defendant shall work regularly at a lawful occupation unless                  or a special agent of a law enforcement agency without the
         excused by the probation officer for schooling, training, or other              permission of the court;
         acceptable reasons;                                                     14.   as directed by the probation officer, the defendant shall notify third
 7.    the defendant shall notify the probation officer at least 10 days prior           parties of risks that may be occasioned by the defendant’s criminal
         to any change in residence or employment;                                       record or personal history or characteristics, and shall permit the
 8.    the defendant shall refrain from excessive use of alcohol and shall               probation officer to make such notifications and to conform the
         not purchase, possess, use, distribute, or administer any narcotic or           defendant’s compliance with such notification requirement;
         other controlled substance, or any paraphernalia related to such        15.   the defendant shall, upon release from any period of custody, report
         substances, except as prescribed by a physician;                                to the probation officer within 72 hours;
 9.    the defendant shall not frequent places where controlled substances       16.   and, for felony cases only: not possess a firearm, destructive device,
         are illegally sold, used, distributed or administered;                          or any other dangerous weapon.




CR-104 (docx 10/15)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
 USA vs.      JOHN ANDREW                                                        Docket No.:      SA CR 15-0080-DOC-3



      The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
 USA vs.      JOHN ANDREW                                                       Docket No.:       SA CR 15-0080-DOC-3



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date



CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
